 

Exhibit 10.2

 



One World Pharma, Inc.

Stock Option Grant Notice

(2019 Stock Incentive Plan)

 

One World Pharma, Inc. (the “Company”), pursuant to its 2019 Stock Incentive
Plan (the “Plan”), hereby grants to Optionholder an option to purchase the
number of shares of the Company’s Common Stock set forth below. This option is
subject to all of the terms and conditions as set forth herein and in the Option
Agreement, the Plan, and the Notice of Exercise, all of which are attached
hereto and incorporated herein in their entirety.

 

  Optionholder:         Date of Grant:         Vesting Commencement Date:      
  Number of Shares Subject to Option:         Exercise Price (Per Share):      
  Total Exercise Price:         Expiration Date:      

 

Type of Grant: [  ] Incentive Stock Option [  ] Nonstatutory Stock Option

 

Vesting Schedule: [PROVIDE VESTING SCHEDULE]

 

Payment: By one or a combination of the following items (described in the Option
Agreement):     [X] By cash or check [X] Pursuant to a Regulation T Program if
the Shares are publicly traded [X] By delivery of already-owned shares if the
Shares are publicly traded [X] By net exercise

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the
Plan set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject.

 

In Witness Whereof, the Company and Optionholder have executed this Stock Option
Grant Notice as of the Date of Grant.

 



One World Pharma, Inc.   Optionholder:       By:       Signature     Signature
Title:   Date:   Date:  

 

Attachments: Option Agreement, 2019 Stock Incentive Plan and Notice of Exercise

 

 

 

 

Attachment I

 

Option Agreement

 

 2

 

 

Attachment II

 

2019 Stock Incentive Plan

 

 3

 

 

Attachment III

 

Notice of Exercise

 

One World Pharma, Inc.

3471 W. Oquendo Rd, Suite 301

Las Vegas, NV 89118

 

  Date of Exercise: _______________

 

Ladies and Gentlemen:

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

  Type of option (check one):   Incentive [  ]   Nonstatutory [  ]              
Stock option dated:   ________________                   Number of shares as
to which option is
exercised:   ________________                   Certificates to be
issued in name of:   ________________                   Total exercise price:  
$_______________                   Cash payment delivered
herewith:   $_______________                   Value of ________ shares of
One World Pharma common
stock delivered herewith:   $_______________                   Check here if net
exercise:   [  ]    

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the One World Pharma, Inc. 2019 Stock Incentive
Plan, (ii) to provide for the payment by me to you (in the manner designated by
you) of your withholding obligation, if any, relating to the exercise of this
option, and (iii) if this exercise relates to an incentive stock option, to
notify you in writing within fifteen (15) days after the date of any disposition
of any of the shares of Common Stock issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within one
(1) year after such shares of Common Stock are issued upon exercise of this
option.

 

  Very truly yours,           Print Name:

 

 4

 

